Plaintiff prosecuted in this court a claim for taking of an island in a Michigan lake. The court decided the taking issue first, 212 Ct.Cl. 32, 545 F.2d 727 (1976) holding that defendant took the island in 1971. Next our trial judge held plaintiff could not recover because in 1971 she did not have title to the island, having earlier parted with it to grantees of shore lots to whom she had deeded all her mainland property. We were unable to affirm this. We held in an order of November 2, 1979, 221 Ct.Cl. 926, that it was uncertain whether her conveyance of lots on the lake shore effectively conveyed the island also and we viewed the issue as impossible to resolve except by a partition proceeding we had no jurisdiction to conduct in this court. We suspended to allow plaintiff to institute a partition suit elsewhere, which, however, plaintiff declines to do. Both plaintiff and defendant still insist the title issue is clear and in their respective favors. We advised plaintiff to entertain no optimism about the final result in the event, which has occurred, of her doing nothing.
Accordingly, we now determine that plaintiff has failed to establish that she had title to the property on the taking date. The petition must be and hereby is dismissed.
*615Plaintiffs motion for "change of order” was denied May 29,1981.